


EXHIBIT 10.15

 

Execution Version

 

MASTER AGREEMENT

 

This Master Agreement (“Master Agreement”) is made this 31st day of March, 2008
between Aequus (as defined in Exhibit X hereto), and WorldGate (as defined in
Exhibit X hereto).

 

WHEREAS, Aequus and WorldGate have previously entered into certain contracts,
including without limitation a Reseller Agreement, dated March 22, 2006; a Video
Service Provider Agreement, dated May 16, 2006; a Professional Services
Agreement, dated August 14, 2006; and an Amendment and Master Contract dated
June 20, 2007 (collectively, the “Contracts”);

 

WHEREAS, certain disputes have arisen between the Parties regarding the services
and payments required under the Contracts, including, without limitation,
whether such Contracts have been terminated or breached (the “Disputes”);

 

WHEREAS, in connection with the Disputes, WorldGate has asserted claims against
Aequus for certain expenses related to non-recurring engineering services (“NRE
Services”), totaling in excess of $1 million;

 

WHEREAS, WorldGate has taken actions that have shut down the phone service it
had been providing to Aequus under the Contracts;

 

WHEREAS, in connection with such disputes, Aequus filed an action against
WorldGate in the Supreme Court of the State of New York, County of Rockland,
captioned Aequus Technologies Corp., and Snap Telecommunications Inc., d/b/a
Snap!VRS v. WorldGate Communications, Inc., and OJO Service, LLC– Index
No. 258/08 (the “Action”), in which, among other things, Aequus sought damages
and permanent injunctive relief preventing WorldGate from disabling, terminating
or otherwise interfering with its Phone Service (as defined below);

 

WHEREAS, without any admission of liability by either Aequus or WorldGate, the
Parties have decided to resolve all outstanding disputes between them (except,
as set forth below, regarding WorldGate’s claim for NRE expenses) by executing
this Master Agreement together with the Related Documents (as defined in
Exhibit X);

 

WHEREAS, this Master Agreement sets forth only those terms of the parties
understanding which are not otherwise addressed in one or more of the Related
Documents;

 

WHEREAS, if not otherwise defined herein, capitalized terms used in this Master
Document shall have the meaning ascribed to such terms in Exhibit X hereto.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged and in consideration of the premises and mutual covenants and
agreements set forth herein, the Parties, intending to be mutually and legally
bound, hereby agree as follows:

 

1.                                       This Master Agreement shall not be
deemed to be fully executed and delivered unless and until each of the Related
Documents has itself been executed and delivered, all of which shall occur at
Closing.  This Master Agreement, together with the Related Documents, shall
constitute the entire understanding agreed to by the parties with respect to
their rights and obligations with respect to one another from and after the date
hereof (except as otherwise hereafter agreed by them in writing) and (except to
the extent preserved in the Revised Amendment) shall supercede all prior
understandings and agreements between them of any kind, all of which (subject to
the foregoing exception) shall terminate and be of no further force and effect
following the Closing.  For clarity, the Resellers Agreement and the
Professional Services Agreement, as revised by the Revised Amendment, shall
survive the Closing.

 

2.                                      
a.                                       At the Closing, Aequus shall purchase
950 units of the OJO video phone at a purchase price of 316.25 per phone (which
price represents WorldGate’s cost plus fifteen percent (15%) mark-up, but
excluding handling (approximately $8/unit) and shipping (approximately $10/unit)
to Aequus or Aequus’ customer); provided, however, that the number of units to
be purchased at Closing shall be reduced by 317 for each $100,000 paid to
WorldGate by Aequus since the commencement of the Action but prior to Closing
(the “Pre-Closing Payments”).  The aggregate Purchase Price for such phones in
the amount of $300,437.50 shall be paid by Aequus at the Closing; provided,
however, that the aggregate Purchase Price shall be reduced by all Pre-Closing
Payments.  Aequus shall also pay the actual costs of shipping and handling such
phones within 30 days of its receipt of an invoice therefor.

 

b.             At the Closing, Aequus shall also purchase all of WorldGate’s
remaining current inventory of the OJO phone, approximately 3,650 units.  The
purchase price for such additional phones shall be $322 per phone for 3,500
units and $316.25 for 150 units (which prices represent WorldGate’s cost, other
than shipping and handling, plus fifteen percent (15%) mark-up), for a total of
$1,174,437.50.  At the Closing, Aequus shall deliver and execute a promissory
note in the principal amount of the Purchase Price, as adjusted by this
Section 2(b), in substantially the form of Attachment A, in payment for such
additional purchases.  Aequus shall also pay the actual costs of the handling
and shipping for the delivery of the Bailed Property to another warehouse
designated by Aequus (or to Aequus Customers, if requested by Aequus) within 30
days of its receipt of an invoice therefor.

 

c.             WorldGate agrees to hold such additional phones (the “Bailed
Property”) under bailment for the benefit of Aequus until such time as Aequus
designates an alternative warehouse for storage of the Bailed Property. 
Immediately after the Closing, title to the Bailed Property shall vest in and at
all times remain vested in Aequus.  WorldGate shall store all Bailed Property in
WorldGate’s warehouse facilities in a secure location, and shall segregate,
identify and designate such Bailed Property as owned by Aequus, including
without limitation: (i) designating all Bailed Property as Aequus property in
WorldGate’s inventory records, including computer database; (ii) maintaining the
Bailed Property in an identifiable and segregated fashion so as to permit Aequus
or others to easily and accurately identify the Bailed Property owned by

 

2

--------------------------------------------------------------------------------


 

Aequus, and (iii) segregating tracking of the Bailed Property inventory so as to
permit WorldGate to generate separate sales and inventory reports, provided,
however, that both parties recognize that such segregation will not require
WorldGate to maintain a separate area dedicated only to Bailed Property. Aequus
shall bear all risk of casualty loss with respect to Bailed Property while such
Bailed Property remains in WorldGate’s custody and control.  Aequus shall, at
its sole cost and expense, maintain casualty loss insurance for Bailed
Property.  Aequus shall not be under any obligation to inspect any of the Bailed
Property for conformity or to accept or reject such goods until such time as the
Bailed Property are delivered to Aequus or its designees.

 

3.                                       WorldGate shall use commercially
reasonable efforts to deliver to Aequus, within fourteen (14) days after
Closing, one of the following forms of agreement executed by the parties
thereto, other than Aequus, to supply Purchased Phones to Aequus following a
Release Event: (a) an agreement between Aequus and Mototech Inc. whereby
Mototech Inc. agrees to supply Purchased Phones to Aequus on substantially the
same terms as are in effect between WorldGate and Mototech at the time of such
Release Event or (b) an agreement among Aequus, WorldGate and Mototech, whereby
Mototech agrees to supply Purchased Phones directly to Aequus under its
then-current contract with WorldGate on the terms and conditions specified
therein; provided, however, that if WorldGate determines that it will be unable
to deliver one of such agreements within such 14-day period, or a reasonable
time thereafter, then it shall promptly notify Aequus thereof in writing and
shall thereupon use commercially reasonable efforts (including disclosing
Manufacturing Documentation to the extent reasonably necessary) to obtain from
an alternative manufacturer an agreement to manufacture and supply Purchased
Phones to Aequus following a Release Event on substantially the same terms and
conditions as are specified in the contract between WorldGate and Mototech in
effect on the date hereof.  WorldGate shall keep Aequus informed on a current
basis with WorldGate’s efforts to comply with this Section 3 and Aequus shall
cooperate with all reasonable requests of WorldGate to facilitate the execution
and delivery of any such agreement.  If none of the agreements described in this
Section 3 have been delivered to Aequus within six (6) months after the Closing,
then Aequus shall have the right, at Aequus sole option, to declare WorldGate in
breach of this Agreement.

 

4.                                       In connection with the transactions
contemplated by this Master Agreement and the Related Documents, Aequus agrees
to pay WorldGate $5 million (the “Rights Fee”), which shall be paid in
accordance with the following schedule:

 

a.             the sum of $200,000 (the “Closing Payment”) at Closing;

 

b.             the sum of $1,200,000 (the “Second Payment”), payable within
fourteen (14) days following the Closing;

 

c.             $400,000 per month (the “Monthly Rights Payment”) until the total
Rights Fee has been paid.  The first Monthly Rights Payment shall be due on
May 1, 2008, and each successive monthly payment shall be due on the first
business day of each succeeding month (each, a “Monthly Payment Date”).  Within
twenty-four (24) hours following receipt by Aequus of at least $15 million in
gross cash proceeds from an additional financing (beyond bridge financing of up
to $4.5 million in connection with the Closing Payment and the Second Payment
and other immediate cash needs), Aequus shall pay to WorldGate the difference
between (i) the

 

3

--------------------------------------------------------------------------------


 

Rights Fee and (ii) the total amount of the Closing Payment, the Second Payment
and all Monthly Rights Payments made prior to such financing (the “Fee Payments
Made”) pursuant to this Master Agreement.  If, however, Aequus receives the
additional financing in one or more installments or closings that are
individually less than $15 million, then, within twenty-four (24) hours
following each such installment or closing, Aequus shall pay the pro rata share
of the difference between (i) the Rights Fee and (ii) the total amount of the
Fee Payments Made, based upon the amount of financing obtained through such
installment or closing in relation to $15 million.

 

d.                                      Within fourteen (14) days after the
Closing, Aequus will (i) establish a bank account controlled by an independent
third-party escrow agent from which the Monthly Rights Payments shall be paid to
WorldGate.  Aequus shall (subject to terminating its existing receivables
financing arrangement, which shall occur as soon as possible but in no event
shall be more than sixty (60) days after Closing) require all funds paid to
Aequus by NECA (or its successor) to be directly deposited by the paying
authority in such account.  Until the Rights Fee has been paid in full, on each
Monthly Payment Date all amounts in the account up to $400,000 shall be paid to
WorldGate and all amounts in excess of $400,000 (if any) shall be paid to
Aequus.  In the event that WorldGate receives less than $400,000 from the escrow
agent, it shall promptly notify Aequus of the amount of the deficiency and
Aequus shall within three (3) business days thereafter pay to WorldGate the
amount of such deficiency.

 

5.                                       The Parties agree that Justice William
J. Kelly of the Supreme Court of Rockland County, New York (the “Court”), shall
retain jurisdiction of the Action solely as required to enforce the specific
terms of this Section 5.

 

a.         WorldGate shall not take or omit to take any action which has the
effect of disrupting, terminating or otherwise impairing the ability of the ODC
or ADC to provide the Pre-Dispute Phone Service to Aequus and its customers
absent an express order from Justice Kelly permitting it to do so, provided that
this provision shall only apply to intentional acts or omissions or actions or
omissions constituting gross negligence but not to actions or omissions
constituting ordinary negligence.  Similarly, Aequus shall not take or omit to
take any action which has the effect of withholding payment of any portion of
the Rights Fee when due absent an express order from Justice Kelly permitting it
to do so provided that this provision shall only apply to intentional acts or
omissions or actions or omissions constituting gross negligence but not to
actions or omissions constituting ordinary negligence.

 

b.         In the event Aequus violates paragraph (a) of this Section 5, Aequus
shall be deemed to have consented to a court order (i) directing Aequus to make
such payment within two (2) days and (ii) providing that if the required payment
has not been made prior to the expiration of such two (2) day period, (A) Aequus
shall be in contempt of court, (B) Aequus shall be fined Fifty Thousand Dollars
($50,000) for each day such contempt is not cured, (C) Aequus shall promptly
convey to WorldGate full title and rights to, and ownership of, the ADC and all
escrowed materials shall be returned to WorldGate; (D) WorldGate shall be
relieved of any further obligation to provide products and services to Aequus or
its customers; and (E) all intellectual property and marketing licenses granted
to Aequus pursuant to this Master Agreement or any Related Document shall be
terminated.

 

4

--------------------------------------------------------------------------------


 

c.         In the event WorldGate violates paragraph (a) of this Section 5, then
WorldGate shall be deemed to have consented to a court order (i) directing
WorldGate to fully restore such Phone Service within two (2) days,
(ii) providing that if the required restoration has not been made prior to the
expiration of such two (2) day period (A) WorldGate shall be in contempt of
court, (B) fining WorldGate Fifty Thousand Dollars ($50,000) for each day such
contempt is not cured, (C) relieving Aequus of any further obligation to pay any
unpaid amount of the Rights Fee; (D) requiring WorldGate to refund all amounts
of the Rights Fee previously paid; (E) the Escrow Materials shall be released to
Aequus for use solely in providing the Services in the Territory to Customers;
and (F) all intellectual property and marketing licenses granted to Aequus
pursuant to this Master Agreement or any Related Document shall continue in full
force and effect for use solely in providing the Services in the Territory to
Customers.

 

6.                                       a.         The Parties shall submit
WorldGate’s NRE expense claim of no more than $1,354,039 (representing all fees
due for NRE services performed for Aequus by WorldGate through December 31,
2007) to binding arbitration under the Commercial Arbitration Rules for Large,
Complex Commercial Disputes of the American Arbitration Association (the “AAA
Commercial Rules”) in accordance with the terms of Attachment B to this Master
Agreement.  The Parties hereby agree that each Party shall be responsible for
all of its own costs (including, without limitation, attorneys’ fees) and for
one-half the cost of the arbitration.  The Parties shall initiate the
arbitration proceeding within thirty (30) days following the Closing.  The
Parties agree that the amount by which the $200,000 paid by Aequus to WorldGate
for NRE Services in December 2007 exceeds the Monthly Service Fees for
December 2007 and January 2008 shall either be applied against any NRE expenses
awarded to WorldGate in the arbitration or shall be paid to Aequus if it
prevails in the arbitration (or if the amount of the award to WorldGate is less
than such excess, then the difference between such award and such excess shall
be paid to Aequus).

 

b.         The Parties agree that the value of all of the additional Phase 3
work described on Attachment C, which includes all NRE services performed by
WorldGate since January 1, 2008, equals $75,000 and that Aequus may apply in
full and complete satisfaction for WorldGate’s performance of such additional
Phase 3 work the $75,000 credit due to Aequus under Section 1(c) of the
Professional Services Agreement (as amended by the Amended and Restated
Amendment and Master Contract) for the month following the Effective Date. 
WorldGate shall complete such Phase 3 work as promptly as practicable in
accordance with the terms of such Professional Services Agreement, as amended.

 

7.                                       At the Closing, the Parties shall
execute the Mutual General Release which is a Related Document.  The Mutual
General Release shall waive, release and relinquish each and every claim either
Party may have against the other Party, excluding WorldGate’s NRE expense claim
referred to in Section 6 above and any claim which may hereafter arise under
this Agreement or any Related Document.  The Parties shall execute and file with
the Court, within twenty four hours after Closing, all documentation necessary
to terminate with prejudice the Action (subject only to the jurisdiction of the
Court, as set forth in Section 5 above).

 

5

--------------------------------------------------------------------------------


 

8.             All notices, requests, demands, consents or waivers and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given immediately upon delivery by hand or by
electronic transmission (e.g., email or facsimile with immediate confirmation),
one (1) business day after being sent if by nationally recognized overnight
courier or, if mailed, then four (4) days after being sent by certified or
registered mail, return receipt requested with postage prepaid:

 

(i)             If to WorldGate, to:

 

WorldGate Communications, Inc.

3190 Tremont Avenue

Trevose, PA 19355

 

Attention:  Hal Krisbergh, CEO and President

Telecopy:  215-354-1049

Email: hkrisbergh@wgate.com

 

with a copy to:

 

Randall Gort, CLO at the same address and telecopy number

Email: rgort@wgate.com

 

 (ii)          If to AEQUUS, to:

 

Snap Telecommunications Inc.

1 Blue Hill Plaza, 14th Floor

PO Box 1626

Pearl River, NY  10965

 

Attention: Richard Schatzberg, President

Telecopy: (973) 227-5400

Email: rschatzberg@aequustechnologies.com

 

with a copy to:

 

Pryor Cashman LLP

410 Park Avenue

New York, New York 10022

 

Attention: Eric M. Hellige, Esq.

Telecopy: (212) 326-0806

Email: ehellige@pryorcashman.com

 

or, in each case, to such other person or address as any party shall furnish to
the other parties in writing.

 

6

--------------------------------------------------------------------------------


 

9.             This Agreement constitutes the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
proposals, understandings, and agreements, whether oral or written between the
Parties with respect to the subject matter hereof.  No modification, amendment
or supplement to this Agreement shall be effective for any purpose unless agreed
to in writing and signed by authorized representatives of the Parties.

 

10.           This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns.

 

11.           No failure to exercise, and no delay in exercising, on the part of
either Party, any right, power or privilege hereunder will operate as a waiver
thereof, nor will any Party’s exercise of any right, power or privilege
hereunder preclude further exercise of the same right or the exercise of any
other right hereunder.

 

12.           If any part of this Agreement shall be adjudged by any court of
competent jurisdiction to be invalid, illegal, or unenforceable, the validity,
legality, and enforceability of the remaining provisions shall not be affected
or impaired thereby and shall be enforced to the maximum extent permitted by
applicable law.  If any remedy set forth in this Agreement is determined to have
failed of its essential purpose, then all other provisions of this Agreement,
including the limitations of liability and exclusion of damages, shall remain in
full force and effect.

 

13.           Either Party shall be excused from performance and shall not be
liable for any delay, in whole or in part, caused by the occurrence of any
contingency beyond the reasonable control either of the excused Party or its
subcontractors or suppliers.  These contingencies include, but are not limited
to, war, sabotage, insurrection, riot or other act of civil disobedience, act of
public enemy, failure or delay in transportation, act of any government or any
agency or subdivision thereof affecting the terms hereof, accident, fire,
explosion, flood, severe weather or other act of God, or shortage of labor or
fuel or raw materials.

 

14.           The Parties acknowledge and agree that this Agreement shall be
governed by the laws of the Commonwealth of Pennsylvania as to all matters
including, but not limited to, matters of validity, construction, effect,
performance and liability, without consideration of conflicts of laws provisions
contained therein.  In the event of any dispute between the Parties, (a) if suit
shall be brought by Aequus, it shall be brought either in the United States
District Court for the Eastern District of Pennsylvania or any state court of
the Commonwealth of Pennsylvania and (b) if suit shall be brought by WorldGate,
it shall be brought in the either in the United States District Court for the
Southern District of New York or any state court of the State of New York.  Each
of the Parties waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such
proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.

 

15.           This Agreement may be executed simultaneously in two or more
original or facsimile counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

7

--------------------------------------------------------------------------------


 

16.           A breach or other default under this Agreement by either Party
shall not constitute a breach or default under any other agreement between the
Parties.

 

17.           Except as specifically set forth or referred to herein, nothing
herein expressed or implied is intended or shall be construed to confer upon or
give to any person or corporation other than the Parties hereto and their
respective successors or permitted assigns any rights or remedies under or by
reason of this Agreement.

 

18.           Unless otherwise expressly provided in this Agreement, neither
Party may assign its rights (other than the right to receive payments) or
delegate its duties and obligations under this Agreement without the prior
written consent of the other Party, which will not be unreasonably withheld or
delayed; provided, however, that either Party may assign this Agreement, without
the need to obtain consent of the other Party, to an Affiliate of such Party or
to a successor-in-interest to substantially all of the business of that Party to
which this Agreement relates by providing written notice to the other Party of
such assignee’s agreement to be bound by the terms of this Agreement and to
assume all of the rights and obligations of the assigning Party set forth in
this Agreement; provided, however, that in no event shall either Party assign
this Agreement to an Affiliate or successor who is a competitor of the other
Party.  Any assignment made in violation of the foregoing provisions shall be
deemed null and void and of no force or effect.

 

19.           WorldGate and Aequus have all participated in the negotiation and
drafting of this Agreement and have each been represented throughout to their
satisfaction by legal counsel of their choosing.  In the event any ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

 

20.           Section headings are provided for convenience of reference and do
not constitute part of this Agreement.  Any references to a particular section
of this Agreement shall be deemed to include reference to any and all
subsections thereof

 

21.           The provisions of Sections that, by their nature or as explicitly
stated, are to survive termination of this Agreement shall survive termination
hereof.

 

22.           Where the context or construction requires, all words applied in
the plural shall be deemed to have been used in the singular, and vice versa;
the masculine shall include the feminine and neuter, and vice versa; and the
present tense shall include the past and future tense, and vice versa.

 

23.           All references to days in this Agreement shall be deemed to refer
to calendar days, unless otherwise specified.

 

24.           The Parties will undertake to use all reasonable efforts to
present each other in a positive light and to refrain from characterizations or
statements that are disparaging of the other.

 

8

--------------------------------------------------------------------------------


 

25.           Nothing in this Master Agreement or any other Related Document
shall be deemed an admission of liability or wrongdoing by any of the Parties
and neither this Master Agreement nor any Related Document shall be deemed or
construed to be an admission or evidence of any violation of any law or
contract, or of any liability or wrongdoing by any of the Parties.

 

26.           a.             The Parties agree that, notwithstanding anything to
the contrary in this Master Agreement or any Related Document, and except as
provided in paragraph (b) to this Section 26, the exclusive means for resolving
any dispute which arises between the Parties prior to the first anniversary of
the Effective Date with respect to or in connection with this Master Agreement
or any Related Document shall be the submission of such dispute to arbitration
in accordance with the then current Commercial Arbitration Rules of the American
Arbitration Association. The parties shall endeavor to select a mutually
acceptable arbitrator knowledgeable about issues relating to the subject matter
of the agreement in dispute. In the event the parties are unable to agree to
such a selection, each party will select an arbitrator and the arbitrators in
turn shall select a third arbitrator. The arbitration shall take place at a
location that is reasonably centrally located between the parties, or otherwise
mutually agreed upon by the parties.  All documents, materials, and information
in the possession of each party that are in any way relevant to the claim(s) or
dispute(s) shall be made available to the other party for review and copying no
later than thirty (30) days after the notice of arbitration is served.  The
arbitrator shall have the power to issue mandatory orders and restraining orders
in connection with the arbitration. The award rendered by the arbitrator shall
be final and binding on the parties, and judgment may be entered thereon in any
court having jurisdiction. This agreement to arbitrate shall be specifically
enforceable under prevailing arbitration law. During the continuance of any
arbitration proceeding, the parties shall continue to perform their respective
obligations under the agreement in dispute.

 

b.             Nothing set forth in paragraph (a) of this Section 26 shall apply
to disputes (a) which are covered by Section 5 of this Agreement, (b) which
otherwise relate to disputes regarding Aequus’s ability to get or provide the
Services or (c) which are based on any breach of the parties’ exclusivity rights
and obligations under Section 1(a) of the Reseller Agreement, as amended by the
Revised and Restated Amendment and Master Contract which is a Related Document.

 

IN WITNESS WHEREOF, the authorized representatives of the parties hereto have
duly executed this amendment on behalf of the parties on the date first written
above.

 

 

 

 

 

Hal Krisbergh

 

Richard Schatzberg

President & CEO

 

CEO

WorldGate Communications, Inc.

 

Aequus Technologies Corp.

 

9

--------------------------------------------------------------------------------


 

 

 

 

Hal Krisbergh

 

Richard Schatzberg

President & CEO

 

CEO

OJO Service LLC

 

Snap Telecommunication Inc.

 

Attachments and Exhibits

 

Attachment A – Additional Purchases – Payment Terms

Attachment B – Arbitration Procedures

Attachment C – Phase 3 Agreed Work

Exhibit X – Certain Definitions

 

10

--------------------------------------------------------------------------------

 

ATTACHMENT A

 

PROMISSORY NOTE

 

11

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

ARBITRATION PROCEDURES

 

1.             Pursuant to Section 6 of the Master Agreement, the dispute
regarding whether or not Aequus is obligated to pay to WorldGate approximately
$1.35M in NRE expenses (the “Dispute”) shall be submitted to binding arbitration
in accordance with the following:

 

1.1           For the purpose of such arbitration, there shall be a board of
arbitration (the “Board of Arbitration”) consisting of three arbitrators.  Each
of Assignor and Assignee shall select one (1) member and the third member shall
be selected by mutual agreement of the other members, or if the other members
fail to reach agreement on a third member within ten (10) days after their
selection, such third member shall thereafter be selected by the American
Arbitration Association (“AAA”) upon application made to it for such purpose.
The place of arbitration shall be in Philadelphia, PA or such other location as
the parties may agree. All arbitration proceedings shall be conducted under and
pursuant to the Commercial Arbitration Rules for Large, Complex Commercial
Disputes of the AAA (the “AAA Commercial Rules”).

 

1.2           The arbitrators shall decide the Dispute in accordance with the
governing law specified in Section 14 of the Master Agreement.  Judgment upon
any award rendered hereunder may be entered in any court of competent
jurisdiction, and/or application may be made to any such court for a judicial
acceptance of the award and/or an order of enforcement, as the case may be.

 

1.3           Each party shall cooperate in good faith to expedite and to reduce
the procedural costs associated with (each to the maximum extent practicable)
the conduct of any arbitration proceedings commenced under this Agreement.

 

1.4           The cost of each arbitration proceeding, including without
limitation the arbitrators’ compensation and expenses, hearing room charges,
court reporter transcript charges, etc., shall be borne by the parties in such
proportions as shall be determined by the arbitrators.

 

1.5           Subject to the control of and enforcement by the arbitrators, the
parties shall have the right to conduct and enforce pre-hearing discovery in
accordance with the then current Federal Rules of Civil Procedure.  The
arbitrators shall permit and facilitate such other discovery as they may
determine is appropriate under the circumstances, taking into account the needs
of the parties and the desirability of making discovery expeditious and cost
effective.  The arbitrators shall decide discovery disputes.  In addition to any
powers provided under the AAA Commercial Rules, the arbitrators are empowered:

 

(a)                                  to issue subpoenas to compel pre-hearing
document or deposition discovery;

 

12

--------------------------------------------------------------------------------


 

(b)                                 to require the deposition of not more than
three individuals from each side

 

(c)                                  to enforce the discovery rights and
obligations of the parties; and

 

(d)                                 to otherwise control the scheduling and
conduct of the proceedings.

 

Notwithstanding any foregoing provisions to the contrary, the arbitrators shall
have the power and authority to, and to the fullest extent practicable shall,
abbreviate arbitration discovery in a manner that is fair to all parties in
order to expedite the arbitration proceeding and render a final decision within
six months after the pre-hearing conference.

 

1.6           Within thirty (30) days after filing of notice of demand for
binding arbitration, the arbitrators shall hold a pre-hearing conference to
establish schedules for completion of discovery, for exchange of exhibit and
witness lists, for arbitration briefs, for the hearing, and to decide procedural
matters and all other questions that may be presented.

 

1.7           The hearing shall be conducted to preserve its privacy and to
allow reasonable procedural due process.  Rules of evidence need not be strictly
followed, and the hearing shall be streamlined as follows:

 

(a)           Documents shall be self-authenticating, subject to valid objection
by the opposing party;

 

(b)           Expert reports, witness biographies, depositions, and affidavits
may be utilized, subject to the opponent’s right of a live cross-examination of
the witness in person;

 

(c)           Charts, graphs, and summaries may be utilized to present
voluminous data, provided that the underlying data was made available to the
opposing party thirty (30) days prior to the hearing, and that the preparer of
each chart, graph, or summary is available for explanation and live
cross-examination in person;

 

(d)           The hearing should be held on consecutive business days without
interruption to the maximum extent practicable; and

 

(e)           The arbitrators shall establish all other procedural rules for the
conduct of the arbitration in accordance with the AAA Commercial Rules.

 

.

 

1.8           This arbitration provision shall be governed by, and all rights
and obligations specifically enforceable under and pursuant to, the Federal
Arbitration Act (9 U.S.C. Section 1 et seq.) and the laws of the Commonwealth of
Pennsylvania shall be applied, without

 

13

--------------------------------------------------------------------------------


 

reference to the choice of law principles thereof, in resolving matters
submitted to such arbitration.

 

1.9           No arbitration shall include, by consolidation, joinder, or in any
other manner, any additional person not a party to this Agreement (other than
affiliates of any such party, which affiliates may be included in the
arbitration), except by written consent of the parties hereto containing a
specific reference to this Agreement.

 

1.10  The arbitrators shall be required to render their final decision within
thirty (30) days after the pre-hearing conference.  The arbitrators are not
empowered to render an award of general compensatory damages and equitable
relief (including, without limitation, injunctive relief), but are not empowered
to award punitive or presumptive damages.  The award rendered by the arbitrators
(1) shall be final and (2) shall not be subject to vacation, modification or
appeal, except in the event of fraud or gross misconduct on the part of the
arbitrators.

 

1.11  The parties hereto will maintain the substance of any proceedings
hereunder in confidence and make disclosures to others only to the extent
necessary to properly conduct the proceedings or as required by law.

 

2.             Any award made by the arbitration tribunal shall be final and
binding on each of the parties that were parties to the Dispute and their
respective successors and permitted assigns. Except in the event of fraud or
gross misconduct on the part of the arbitrators, the parties expressly agree to
waive the applicability of any laws and regulations that would otherwise give
the right to appeal the decisions of the arbitration tribunal so that there
shall be no appeal to any court of law from the award of the arbitration
tribunal, and a party shall not challenge or resist the enforcement action taken
by any other party in whose favor an award of the arbitration tribunal was
given.

 

14

--------------------------------------------------------------------------------


 

ATTACHMENT C

 

PHASE 3 – AGREED WORK

 

·             Ojo passes the hearing person’s number to SNAP.

 

·             Secure Remote Assist (TSR support tool)

 

·             Ojo employs bandwidth adaptation techniques for unencrypted H.263
calls

 

·             Ojo Phonebook entry “Name” input field is already selected when
first entering a new entry

 

·             Ojo presents “Mailbox is Full” greeting to a caller

 

·             Ojo has a new Audio Mute configuration option

 

·             The Snap!VRS CSR phone number (711-7627) is preloaded in the
phonebook

 

·             Ojo detects the hardware model to appropriately display TALK or
CALL in the on-screen hints and text

 

·             When a user enters a number that takes them to the dialer, we now
place that number into each input buffer, so the number is retained when the
user changes the type of call (Ojo, VRS, IP dialer).

 

15

--------------------------------------------------------------------------------


 

EXHIBIT X

 

CERTAIN DEFINITIONS

 

16

--------------------------------------------------------------------------------
